

113 HR 3776 IH: Stark Administrative Simplification Act
U.S. House of Representatives
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3776IN THE HOUSE OF REPRESENTATIVESDecember 16, 2013Mr. Boustany (for himself, Mr. Kind, Mr. Bucshon, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to create alternative sanctions for technical noncompliance with the Stark rule under Medicare, and for other purposes.1.Short titleThis Act may be cited as the Stark Administrative Simplification Act.2.Alternative sanctions for technical noncompliance with Stark rule under MedicareSection 1877(g) of the Social Security Act (42 U.S.C. 1395nn(g)) is amended—(1)in paragraph (1), by striking No and inserting Subject to paragraph (7), no;(2)in paragraph (2), by striking If and inserting Subject to paragraph (7), if;(3)in paragraph (3), by striking Any and inserting Subject to paragraph (7), any; and(4)by adding at the end the following new paragraph:(7)Alternative sanctions for technical noncompliance(A)Single penalty for compensation arrangements in technical noncomplianceIn the case of a compensation arrangement between a physician (or an immediate family member of such physician) and a person or entity that is in violation of subsection (a)(1) solely due to technical noncompliance, instead of the sanctions described in paragraphs (1), (2), and (3) for any such violation, the person or entity with respect to such arrangement shall be subject to a single civil monetary penalty under this paragraph in an amount that does not exceed—(i)in the case where the disclosure of the violation is submitted to the Secretary not later than the date that is one year after the initial date of noncompliance, $5,000; and(ii)in the case where the disclosure of the violation is submitted to the Secretary after the date that is one year after the initial date of noncompliance, $10,000.(B)Acceptance of voluntary disclosures(i)In generalEffective on the date of the enactment of this paragraph, the Secretary shall accept the voluntary disclosure of a technically noncompliant compensation arrangement if such voluntary disclosure is made as described in clause (iii). The Secretary may accept and reasonably rely on information provided by a person or entity that is in violation of subsection (a)(1) only because of a compensation arrangement that is technically noncompliant.(ii)Acceptance of disclosureThe Secretary may reject any voluntary disclosure submitted under clause (iii) within 90 days after the receipt of the disclosure only if the Secretary determines that the disclosure does not conform to the requirements described in clause (iii). If the Secretary fails to reject a voluntary disclosure within such 90-day period, the voluntary disclosure is deemed to be accepted.(iii)Voluntary disclosureA voluntary disclosure described in this clause, with respect to a compensation arrangement, is a disclosure submitted to the Secretary, by a party to such arrangement that contains the following:(I)The identification of the disclosing party and all other parties to the disclosed compensation arrangement.(II)A description of the compensation paid under the arrangement and the dates of noncompliance.(III)A certification by the disclosing party that the compensation arrangement—(aa)is technically noncompliant (as defined by subparagraph (C));(bb)has been cured of the technical noncompliance, or is otherwise terminated; and(cc)is, in the case of technical noncompliance under subparagraph (C)(i), a valid contract under State law, an arrangement consistent with fair market value, and one in which remuneration under the arrangement is not determined in a manner that takes into account directly or indirectly the volume or value of any referrals.(IV)Payment for the full amount of the civil monetary penalty under clause (i) or (ii), as applicable, of subparagraph (A).(C)Definition technical noncomplianceFor purposes of this paragraph, the term technical noncompliance means an arrangement that is in violation of subsection (a)(1) only because—(i)the arrangement is not set forth in writing;(ii)the arrangement is not signed by 1 or more parties to the arrangement; or(iii)a prior arrangement expired and services continued without the execution of an amendment to such arrangement or a new arrangement.(D)Applicability to pre-enactment disclosures to relieve backlogThe Secretary shall provide for the application of this paragraph to any technically noncompliant compensation arrangement that has been disclosed, and to which there has not been a final settlement as of the date of enactment of this paragraph.(E)ReportNot later than 24 months after the date of enactment of this paragraph, the Inspector General of the Department of Health and Human Services shall submit to Congress a report on the implementation of this paragraph. Such report shall include—(i)the number of persons or entities making disclosures of technical noncompliance under this paragraph;(ii)the amount and type of alternative sanctions collected or imposed for technical noncompliance;(iii)the types of violations disclosed; and(iv)such other information as the Inspector General determines may be necessary to evaluate the impact of this paragraph..